                                                                         Case 3:19-cv-02262-WHO Document 4 Filed 04/25/19 Page 1 of 2



                                                                 1   Ann Marie Mortimer (State Bar No. 169077)
                                                                     amortimer@HuntonAK.com
                                                                 2
                                                                     Jason J. Kim (State Bar No. 221476)
                                                                 3   kimj@HuntonAK.com
                                                                 4   HUNTON ANDREWS KURTH LLP
                                                                     550 South Hope Street, Suite 2000
                                                                 5   Los Angeles, California 90071-2627
                                                                 6   Telephone: (213) 532-2000
                                                                     Facsimile: (213) 532-2020
                                                                 7
                                                                 8   Attorneys for Plaintiffs
                                                                     FACEBOOK, INC. and INSTAGRAM, LLC
                                                                 9
                                                                10                        UNITED STATES DISTRICT COURT
                                                                11                     NORTHERN DISTRICT OF CALIFORNIA
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                            SAN FRANCISCO DIVISION
                                                                13   FACEBOOK, INC., a Delaware              CASE NO.: 3:19-cv-02262
                                                                14   corporation and INSTAGRAM, LLC, a
                                                                     Delaware limited liability company,     FACEBOOK, INC.’S CORPORATE
                                                                15                                           DISCLOSURE STATEMENT
                                                                16              Plaintiffs,

                                                                17        v.
                                                                18
                                                                     AREND NOLLEN, LEON HEDGES,
                                                                19   DAVID PASANEN, and SOCIAL
                                                                20   MEDIA SERIES LIMITED,

                                                                21              Defendants.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                      FACEBOOK, INC.’S CORPORATE DISCLOSURE STATEMENT
                                                                                                                                        3:19-cv-02262
                                                                            Case 3:19-cv-02262-WHO Document 4 Filed 04/25/19 Page 2 of 2



                                                                 1                                RULE 7.1 DISCLOSURE STATEMENT
                                                                 2           Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Facebook, Inc.
                                                                 3   (“Facebook”) states as follows:
                                                                 4           1. Facebook has no parent corporation.
                                                                 5           2. No publicly-held corporation owns 10 percent or more of Facebook’s stock.
                                                                 6
                                                                 7   Dated: April 25, 2019                              HUNTON ANDREWS KURTH LLP
                                                                 8
                                                                 9                                                      By:        /s/ Ann Marie Mortimer
                                                                                                                                 Ann Marie Mortimer
                                                                10
                                                                                                                                 Jason J. Kim
                                                                11                                                            Attorneys for Plaintiffs
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                                                            FACEBOOK, INC. and
                                                                                                                              INSTAGRAM, LLC
                                                                13
                                                                                                                                 Jessica Romero
                                                                14                                                               Michael Chmelar
                                                                15                                                               Stacy Chen
                                                                                                                                 Platform Enforcement and
                                                                16                                                               Litigation
                                                                17                                                               Facebook, Inc.
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                     099900.12852 EMF_US 73697866v4                 1
                                                                                             INSTAGRAM, LLC’S CORPORATE DISCLOSURE STATEMENT
                                                                                                                                                      3:19-cv-02262
